Title: Cash Accounts, November 1760
From: Washington, George
To: 

 

[November 1760]



Cash


Novr 4—
To Mr Wm Hunter for a horse sold him
£ 35. 0.0



To The Speaker on Acct of Colo. Thos Moores Bond
500. 0.0


   5—
To Interest of Francis Fosters Bond
25. 0.0



To Doctr Craik Shoeing his Horse
0. 4.0


Contra


   Nr 3—
By Tea 1/.  By Subscripn Wmsburg Purse 20/
1. 1.0



By Do for Colo. Fairfax 10/. Weatherbornes Acct 16/9½
1. 6.9 1/2


   5—
By Barbers Acct £1.13.  paid for Toys 4/1½
1.17.1 1/2


   7—
By Expens. at Danzies 14/9. Do at Todds 27/6 Hub[bar]ds—9/6
2.11.9


   10—
By Ditto at Julians 45/7½.  By a Launcit 1/.
2. 6.7 1/2



By Mr Chs Yates’s Acct £13.11.2½—By H. Wallaces 6/
13.17.2 1/2



By Ferriages & Ferry[ma]n 11/3.  By my Mothr £15—Gave Servts 1/
15.12.3


   11—
By Exps. at Dumfries 20/.  paid for Books for J.C. & M:C. 5/
1. 5.0



By Exps. at Colchester 2/6.  By Gilbert Simpson’s Acct
23.10.0



By Doctr Hunters Acct 58/
2.18.0


   23d—
By Cash paid for 10 Bushels of Oysters
0.10.0



By Mrs Washington to buy Turkeys 40/.




By Do for Expences 33/6
3.13.6


